Exhibit 10.37

AMENDMENT LETTER NO. 8

Globalstar, Inc. (the “Borrower”)

461 South Milpitas Blvd.

Milpitas

CA 95035

United States of America

Attention: James Monroe III

 

23 January 2012

 

Dear Sirs,

 

Facility Agreement dated 5 June 2009 between the Borrower, BNP Paribas, Société
Générale, Natixis, Crédit Agricole Corporate and Investment Bank and Crédit
Industriel et Commercial as the Mandated Lead Arrangers, BNP Paribas as the
Security Agent and the COFACE Agent and the banks and financial institutions
listed in Schedule 1 thereto as the Original Lenders as amended pursuant to the
Amendment Letters (as defined below) (the “Facility Agreement”).

 

1.Introduction

 

(a)We refer to:

 

(i)the Facility Agreement;

 

(ii)the first amendment letter to the Facility Agreement dated 29 June 2009 and
entered into between, amongst others, the Obligors and the other parties to the
Facility Agreement;

 

(iii)the second amendment letter to the Facility Agreement dated 9 April 2010
and entered into between, amongst others, the Obligors and the other parties to
the Facility Agreement;

 

(iv)the third amendment and cancellation letter to the Facility Agreement dated
28 October 2010 and entered into between, amongst others, the Obligors and the
other parties to the Facility Agreement;

 

(v)the fourth amendment letter to the Facility Agreement dated 22 December 2010
and entered into between, amongst others, the Obligors and the other parties to
the Facility Agreement; and

 

(vi)the fifth amendment letter to the Facility Agreement dated 16 March 2011 and
entered into between, amongst others, the Obligors and the other parties to the
Facility Agreement;

 

 

 

(vii)the sixth amendment letter to the Facility Agreement dated 30 March 2011
and entered into between, amongst others, the Obligors and certain other parties
to the Facility Agreement (“Amendment Letter No.6”); and

 

(viii)the seventh deed of waiver and amendment to the Facility Agreement dated
30 September 2011 and entered into between, amongst others, the Obligors and
certain other parties to the Facility Agreement,

 

such letters and deed referred to in paragraphs (a)(ii) to (viii) (inclusive),
together the “Amendment Letters”.

 

(b)Terms and expressions defined in the Facility Agreement shall, unless the
context otherwise requires, have the same meaning when used in this Letter.

 

(c)In the case of any conflict between the terms of this Letter and the terms of
any other Finance Document, the terms of this Letter shall govern and control as
between the parties to this Letter.

 

2.Amendments

 

With effect from the date of this letter, and provided that the Condition has
been satisfied in full, the Facility Agreement shall be amended so that the
definition of “Availability Period” in Clause 1.1 (Definitions) of the Facility
Agreement shall be deleted in its entirety and replaced by the following
definition:

 

““Availability Period” means the period from and including the date of this
Agreement to and including 14 June 2012.”

 

3.Condition

 

The Borrower shall pay to the COFACE Agent and each COFACE Lender the “Waiver
Fee” (as such term is defined in Amendment Letter No.6) in accordance with, and
pursuant to, the terms of Amendment Letter No.6 (the “Condition”).

 

4.Express Amendments

 

Each Obligor agrees and acknowledges that, save as expressly amended in
accordance with Clauses 2 (Amendments) above, each Finance Document to which it
is a party shall continue in full force and effect.

 

5.Terms Incorporated

 

The provisions of the following clauses of the Facility Agreement are
incorporated into this Letter, mutatis mutandis, as if set out in this Letter
with references to “this Agreement” being construed as references to this
Letter: clause 35 (Partial Invalidity), clause 38 (Counterparts) and clause 40
(Enforcement).

 

6.Governing Law

 

This Letter, and all non-contractual obligations arising out of or in connection
with it, shall be governed by English law.

 

 

 

7.Finance Document

 

This Letter shall constitute a Finance Document.

 

8.Confirmation

 

Each Obligor confirms in favour of the COFACE Agent that:

 

(a)it hereby agrees to the terms and conditions of this Letter; and

 

(b)notwithstanding this Letter, each Finance Document to which it is a party
remains in full force and effect and the rights, duties and obligations of each
Obligor are not released, discharged or otherwise impaired by this Letter.

 

9.Third Parties Rights

 

A person who is not a party to this Letter has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce any of its terms.

 

We should be grateful if you would sign and return to us the enclosed copy of
this Letter by way of your acknowledgement and acceptance of the contents of
this Letter.

 



Yours faithfully,

 

/s/ Jean Phillippe Poirier

/s/ E. Galzy

 

For and on behalf of

BNP Paribas

as the COFACE Agent



 



 

 

 

/s/ Jean Phillippe Poirier

/s/ E. Galzy

……………………………

BNP Paribas

as Lender

 

/s/ Didier Tangley

……………………………………

Société Générale

as Lender

 

/s/ Jean-Louis Viala

/s/ Romain Renaux

……………………………………

Natixis

as Lender

 

/s/ Laurence Coppalle

/s/ Sophia Sinclair

……………………………………

Crédit Agricole Corporate and Investment Bank

as Lender

 

/s/ Thomas Giroud

/s/ Francois Guiffart

……………………………………

Crédit Industriel et Commercial

as Lender

 

 

 

Acknowledged and agreed

For and on behalf of

Globalstar, Inc.

as Borrower

 

/s/ James Monroe III

By:  James Monroe III

Title: Chairman

Date: 23 January 2012

 

Acknowledged and agreed

For and on behalf of

Thermo Funding Company LLC

as Obligor

 

/s/ James Monroe III

By:  James Monroe III

Title: Manager

Date: 23 January 2012

 

Acknowledged and agreed

For and on behalf of

GSSI, LLC

as Subsidiary Guarantor

 

/s/ James Monroe III

By:  James Monroe III

Title: Chairman

Date: 23 January 2012

 

Acknowledged and agreed

For and on behalf of

Globalstar Security Services, LLC

as Subsidiary Guarantor

 

/s/ James Monroe III

By:  James Monroe III

Title: Chairman

Date: 23 January 2012

 

Acknowledged and agreed

For and on behalf of

Globalstar C, LLC

as Subsidiary Guarantor

 

/s/ James Monroe III

By:  James Monroe III

Title: Chairman

Date: 23 January 2012

 

Acknowledged and agreed

For and on behalf of

Globalstar USA, LLC

as Subsidiary Guarantor

 

/s/ James Monroe III

By:  James Monroe III

Title: Chairman

Date: 23 January 2012

 

 

 

 

 

 

Acknowledged and agreed

For and on behalf of

Globalstar Leasing LLC

as Subsidiary Guarantor

 

/s/ James Monroe III

By:  James Monroe III

Title: Chairman

Date: 23 January 2012

 

 

Acknowledged and agreed

For and on behalf of

Spot LLC

as Subsidiary Guarantor

 

/s/ James Monroe III

By:  James Monroe III

Title: Chairman

Date: 23 January 2012

 

 

Acknowledged and agreed

For and on behalf of

ATSS Canada, Inc.

as Subsidiary Guarantor

 

/s/ James Monroe III

By:  James Monroe III

Title: Chairman

Date: 23 January 2012

 

Acknowledged and agreed

For and on behalf of

Globalstar Brazil Holdings, L.P.

as Subsidiary Guarantor

 

/s/ James Monroe III

By:  James Monroe III

Title: Chairman

Date: 23 January 2012

 

Acknowledged and agreed

For and on behalf of

GCL Licensee LLC

as Subsidiary Guarantor

 

/s/ James Monroe III

By:  James Monroe III

Title: Chairman

Date: 23 January 2012

 

 

Acknowledged and agreed

For and on behalf of

GUSA Licensee LLC

as Subsidiary Guarantor

 

/s/ James Monroe III

By:  James Monroe III

Title: Chairman

Date: 23 January 2012

 

 

Acknowledged and agreed

For and on behalf of

Globalstar Licensee LLC

as Subsidiary Guarantor

 

/s/ James Monroe III

By:  James Monroe III

Title: Chairman

Date: 23 January 2012

 

 

 

 

 



